Citation Nr: 1536311	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-23 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right shoulder or clavicle disability.

3.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to January 1994 and in the Naval Reserves from January 1994 to May 2007.

This matter comes to the Board of Veterans' Appels (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  In a September 2012 statement, the Veteran withdrew that request.  Therefore, the request for a hearing is withdrawn.  38 C.F.R. § 20.704(e) (2015).

This matter was previously before the Board in March 2013.  At that time, the Board remanded all issues on appeal for additional development.


REMAND

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case for additional development of the appeal.

In the July 2009 substantive appeal, the Veteran asserted that recurrent headaches, a right shoulder disability, and degenerative disc disease of the cervical spine were caused by a basketball injury suffered on April 11, 2002.  Of record is an April 12, 2002 service medical record from the Norfolk Naval Station that shows that the Veteran was treated for neck stiffness and tingling in the right arm subsequent to a basketball injury.  The Board remanded that issue in March 2013 for additional development and to obtain medical opinions for the claims of service connection.  The Board specifically requested records of all periods of ACDUTRA from 1994 to 2007 and INACDUTRA from January 1994 to July 2000 and from April 2006 to May 2007.  Records obtained pursuant to that remand show that the Veteran's basketball injury was incurred during a period of ACDUTRA.  

After receiving service department evidence that verified the periods of ACDUTRA and INACDUTRA from the Defense Finance and Accounting Services, VA provided the Veteran an examination in June 2013.  Before making opinions, the examiner indicated that a review the claims file and any other available medical records and listed a history of migraine, shoulder, and neck conditions.  The Board finds that medical opinion is incomplete for adjudication purposes.  

Regarding the claim for recurrent headaches, the examiner opined that it was less likely than not that headaches were a result of the claimed April 2002 basketball accident or otherwise related to service.  As a rationale, the examiner noted that the April 12, 2002, service treatment record did not document any headaches.  The examiner also noted that service medical records from 1994 to 2007, the period when the Veteran was in the Naval Reserves, did not document a chronic headache disability.  However, in the rationale, the examiner did not note or address service medical records from the Veteran's active service in the Navy.  Specifically, August 1991 heath records show that the Veteran presenting at the medical clinic with a headache.  The Veteran reported that he usually had one bad headache each month.  The June 2013 VA examiner did not account for that in-service evidence of a chronic headache condition.  Therefore, the medical opinion is incomplete, and an opinion is required that accounts for the in-service headache symptomatology.  

Regarding the claim for service connection for a right shoulder disability, the June 2013 VA examiner opined that it was less likely as not that a right shoulder disability was a result of an April 2002 basketball injury or otherwise related to service.  As a rationale, the examiner cited to August 2002 private treatment records that suggested that the shoulder symptoms resolving completely after the April 2002 basketball incident.  The examiner also noted that the Veteran was subsequently diagnosed with bursitis, making the right shoulder condition less likely as not due to the basketball accident in April 2002.  However, the Board finds that opinion is incomplete.  While the evidence cited by the examiner suggests that the Veteran's right shoulder symptoms had resolved, subsequent treatment notes from August 2002 indicate otherwise.  Specifically, in a later August 2002 private treatment note, Dr. R.S.N. recorded the Veteran reporting that bilateral shoulder pain had onset after he had been struck in the head by a basketball.  The Veteran reported that the problems had subsided completely.  However, the right shoulder again had the same symptoms at the end of July 2002.  The Veteran brought an MRI test that had been conducted in August 2002.  A review of the MRI revealed tendinitis of the supraspinatus tendon.  There was also a tear of the posterior portion of the superior glenoid labrum with an associated tear about the labrum or a ganglion within the glenoid notch.  Dr. R.S.N. provided a diagnosis of right shoulder bursitis and tendonitis.  The Board acknowledges that the June 2013 examiner opined that the diagnosis of bursitis made it less likely that the Veteran's right shoulder condition was related to the April 2002 basketball incident.  However, there was no accompanying rationale for that conclusion.  Accordingly, a remand is necessary to obtain an opinion that contains an complete rationale and considers the complete evidence.

The June 2013 VA examiner also provided an opinion for the claim of service connection for a cervical spine condition.  The examiner opined that it was less likely than not that a cervical disability was a result of the April 2002 basketball injury or active service.  As a rationale, the examiner noted that the Veteran was treated during active service for neck pain and that the neck pain had resolved.  The examiner also noted the diagnosis of neck strain in April 2002, after the basketball incident.  The examiner indicated that genetic factors, the Veteran's occupation as a mechanic, and obesity were contributing factors to the neck condition.  As with the other issues on appeal, that opinion is incomplete for adjudication purposes.  Specifically, other than offering other contributing factors and noting the Veteran's history of neck complaints, the examiner did not provide an adequate rationale for the conclusion or adequately address a claim for service connection related to active service.  The Veteran was seen on more than one occasion during active service for neck pain.  In March 1989, he presented complaining of a sore neck that had started 10 days prior.  A February 1992 service medical record shows the Veteran with pain in the right side of the neck and head since being in a motor vehicle accident a few days earlier.  Additionally, the April 2002 basketball injury occurred during a period of ACDUTRA, which is a period during which an injury in the line of duty could give rise to service connection.  That history indicates a history of neck symptoms during active service and the injury during ACDUTRA, requiring a complete medical opinion  Accordingly, a new opinion that provides a complete rationale for any opinion made is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examinations for claims of service connection for recurrent headaches, a right shoulder and clavicle disability, and a cervical spine disability.  The examiner must review the claims file and must note that review in the report.  The evidence shows that an April 2002 basketball injury occurred during a period of active duty for training.  All opinions expressed must be supported by a complete rationale.  The examiner should provide the following opinions:

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a headache disability had its onset as a result of active service, or as a result of the basketball injury during ACDUTRA.  The examiner should discuss service medical records from August 1991 that show the Veteran reporting that he usually had one bad headache each month.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a right shoulder disability had its onset as a result of active service, or as a result of the basketball injury during ACDUTRA.  The examiner should provide a rationale for the opinion and should discuss the significant of evidence showing continued right should symptoms following the April 2002 injury.

(c)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) a cervical spine disability had its onset as a result of active service, or as a result of the basketball injury during ACDUTRA.  The examiner should address March 1989, February 1992, and April 2002 service medical records that document neck injuries.

2.  Then, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

